Citation Nr: 1302355	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicidal agent exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicidal agent exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 20097 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Board remanded the Veteran's claims for further development including obtaining a supplemental opinion from a March 2010 VA examiner.  In so doing, the Board specifically directed the March 2010 VA examiner to review the Veteran's claims file, to include newly submitted evidence.  The examiner was then requested to "provide an opinion, with supporting rationale, as to whether it was at least as likely as not that the Veteran's currently diagnosed bilateral upper and lower peripheral neuropathy was caused or aggravated by his military service, to include his presumed in-service herbicide exposure."

In June 2011, the Veteran's claims file was made available to the March 2010 VA examiner.  After briefly reviewing the evidence of record, including the newly submitted evidence, the examiner opined as follows:

My previous opinion regarding the [V]eteran's claim for bilateral upper and lower peripheral neuropathy has not changed.  The [V]eteran has diagnoses of bilateral upper and lower extremity sensorimotor polyneuropathy (which has not been determined to be due to a toxic exposure), right ulnar nerve neuropathy, left cervical radiculopathy, and bilateral median nerve neuropathy.  These diagnoses and their corresponding signs and symptoms are NOT a result of the presumptive disease due to agent orange exposure of acute and subacute peripheral neuropathy since these are transient peripheral neuropathies that appear within weeks or months of exposure to a [sic] herbicidal agent and resolve within 2 years of the date of onset.

(capitalization in original)

As discussed above, in the June 2011 remand, the Board requested that the VA examiner provide a supplemental opinion and supporting rationale as to whether the Veteran's current bilateral upper and lower peripheral neuropathies were etiologically related to his "military service, to include his presumed in-service herbicide exposure."  In the June 2011 supplemental opinion, however, the examiner rendered an opinion that the Veteran's bilateral upper and lower extremity peripheral neuropathies were not etiologically related to acute and/or subacute peripheral neuropathy.  In so doing, the examiner reasoned that acute and/or subacute peripheral neuropathy were transient in nature, appeared within weeks or months following herbicidal agent exposure, and resolved within two years following the onset of symptoms.  Unfortunately, this opinion is insufficient because it does not address whether the Veteran's disabilities are related to service or related to exposure to Agent Orange.

Generally, service connection can be established several ways, including on a direct basis (i.e., the current disorder was incurred in or due to military service); on a secondary basis (i.e., the current disorder was due to or aggravated beyond its natural course by a service-connected disability); on a showing of a continuity of symptomatology since military service; and based on a regulatory presumption.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

With respect to service connection based on a presumption concerning herbicidal agent exposure, regulations provide that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the appellant was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  

In this case, the evidence demonstrated that the Veteran served in the Republic of Vietnam during the regulatory period and there was no affirmative evidence to establish that the Veteran was not exposed to an herbicidal agent.  As such, the Veteran is presumed to have been exposed to an herbicidal agent.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for a variety of disabilities, including acute and subacute peripheral neuropathy.  38 C.F.R. 
§ 3.309(e).  If a veteran is claiming entitlement to service connection for a disorder for which presumptive service connection is not available, the Veteran may still establish entitlement to service connection for that disorder on a different theory of entitlement (e.g., direct or secondary service connection, or a showing of a continuity of symptomatology).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The March 2010 VA examiner, in the June 2011 supplemental opinion, found that the Veteran's bilateral upper and lower extremity peripheral neuropathies were not "a result of" acute and/or subacute peripheral neuropathy.  The Board finds that his claim must again be remanded to that the examiner can address whether the Veteran's current bilateral peripheral neuropathy of the upper and lower extremities is related to service, including whether it is related to in-service exposure to Agent Orange.

While VA has afforded veterans presumptive service connection for various disabilities based on inservice exposure to an herbicidal agent, the fact that a particular disorder is not included on that list of disabilities does not preclude a veteran from establishing service connection based on inservice exposure to an herbicidal agent on a direct basis.  Combee, Id.  That is, even if service connection cannot be established on a presumptive basis, service connection can still be established if the evidence demonstrated that the claimed disorder was due to inservice exposure to an herbicidal agent.

Based on the above, the Board finds that the June 2011 supplemental opinion provided by the March 2010 VA examiner is not adequate for purposes of determining the Veteran's entitlement to service connection for his bilateral upper and/or lower extremity peripheral neuropathy.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to obtained another supplemental opinion from the March 2010 or a new VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make available the Veteran's claims file to the VA examiner who administered the March 2010 VA examination and rendered the June 2011 supplemental opinion, and ask that another supplemental opinion be provided.  After reviewing the claims file, including the evidence submitted since the April 2012 supplemental statement of the case, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral upper and/or lower extremity peripheral neuropathy is caused by or otherwise related to his military service, to include, but not limited to, his presumed in-service exposure to an herbicidal agent.  In providing this opinion, the examiner must address the Veteran's lay statements as to symptoms during and after his active duty service.  The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

2.  If, and only if, the March 2010 VA examiner is not available to render the above-requested supplemental opinion, the RO should schedule the Veteran for a new examination.  That examiner is asked to examine the Veteran, including conducting all necessary testing, and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral upper and/or lower extremity peripheral neuropathy is caused by or otherwise related to his military service, to include, but not limited to, his presumed in-service exposure to an herbicidal agent.  In providing this opinion, the examiner must address the Veteran's lay statements as to symptoms during and after his active duty service.  The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3.  Thereafter, the RO should re-adjudicate the appeal, to include all of the evidence submitted or obtained since the April 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

